EXHIBIT Name of Entity State or Other Jurisdiction of Incorporation or Organization Data Domain, International, Inc. Delaware Data Domain International II, Inc. Delaware Data Domain Bermuda LP Bermuda Data Domain Bermuda LLC Delaware Data Domain Australia Pty Ltd. Australia Data Domain Storage Solutions Spain Spain Data Domain Belgium Sprl/BVBA Belgium Data Domain Switzerland GMBH Switzerland Data Domain Finland OY Finland Data Domain Mexico S. de R.L. de C.V. Mexico Data Domain BV The Netherlands Data Domain Germany GmbH Germany Data Domain France Sarl. France Data Domain Sweden AB Sweden Data Domain Italy Ltd. Italy Data Domain Singapore PTE Ltd. Singapore Data Domain Japan KK Japan Data Domain Israel Ltd. Israel Data Domain Hong Kong Ltd. Hong Kong Data Domain Storage India Private Limited India Data Domain Malaysia SDN BHD Malaysia Data Domain UK Ltd. United Kingdom
